DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claim 14 is objected to because of the following informalities:  line 9, “the area of interest..” should be – the area of interest. –. Appropriate correction is required.
Claims 15-20 are objected due to their dependence on claim 14. 


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1-13.
Closest reference found is Hu (US 20190236955) disclosed a method for accessing supplemental sensor data from other vehicle, wherein at an autonomous vehicle: recording a scan image of a scene around the autonomous vehicle at a first time; detecting insufficient perception data in a region of the scan image; in response to detecting insufficient perception data in the region, defining a ground area of interest containing the region and wirelessly broadcasting a 
However, the cited references did not disclose the claimed limitation of the independent claims 1 and 11:
“defining an area of interest (AoI) based on … state information of a selected sender vehicle;”

	The other references worth mentioning are:
1) Goluguri (US 20200169762) disclosed live view collection and transmission system wherein the live-view server receives, from the third-party server, a request for a live view of each location, structure, or point of interest; identifies at least one vehicle positioned at each location, structure, or point of interest; obtains each requested live view from a live-view camera of the at least one identified vehicle; and transmits, to the third-party server, a dynamic hyperlink associated with each requested live view. The third-party server receives, from a request device, a request for a live view of a specific location, structure, or point of interest; identifies at least one live view, from a live-view database, associated with the specific location, structure, or point of interest; and serves to the request device, via the dynamic hyperlink, the at least one live view.

2) Saori (JP 02015034767A) disclosed a navigation device wherein a storage unit which stores various types of icons corresponding to genres of POIs ( Point Of Interests) as specific facilities, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONGMIN FAN/Primary Examiner, Art Unit 2685